Exhibit 10.7
 
 
PURCHASE AGREEMENT
among
RESIDENTIAL CAPITAL, LLC,
GMAC MODEL HOME FINANCE I, LLC,
and
CMH HOLDINGS LLC
Dated as of June 6, 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS AND TERMS     2  
 
           
Section 1.1
  Certain Definitions     2  
 
           
Section 1.2
  Other Terms     4  
 
           
Section 1.3
  Other Definitional Provisions     4  
 
            ARTICLE II PURCHASE AND SALE OF INTERESTS     5  
 
           
Section 2.1
  Sale of Interests     5  
 
           
Section 2.2
  Excluded Assets     5  
 
           
Section 2.3
  Retained Liabilities     5  
 
           
Section 2.4
  Other Conveyances     5  
 
           
Section 2.5
  Purchase Price     6  
 
           
Section 2.6
  Obligation to Deliver Additional Proceeds to NewCo     6  
 
           
Section 2.7
  Closing     6  
 
           
Section 2.8
  Deliveries by ResCap and its Affiliates     6  
 
           
Section 2.9
  Deliveries by NewCo     7  
 
           
Section 2.10
  Determination of Final Aggregate NBV and Final Additional Proceeds     7  
 
           
Section 2.11
  Allocation of Purchase Price     8  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES     8  
 
           
Section 3.1
  Representations and Warranties of ResCap and Seller     8  
 
           
Section 3.2
  Representations and Warranties of NewCo     11  
 
            ARTICLE IV COVENANTS     12  
 
           
Section 4.1
  Commercially Reasonable Efforts     12  
 
           
Section 4.2
  The Separation     13  
 
           
Section 4.3
  Further Assurances     14  
 
           
Section 4.4
  Tax Matters     15  

-i-



--------------------------------------------------------------------------------



 



             
 
            ARTICLE V CONDITIONS TO CLOSING     16  
 
           
Section 5.1
  Conditions to the Obligations of each of the Parties     16  
 
           
Section 5.2
  Conditions to the Obligations of ResCap and Seller     16  
 
           
Section 5.3
  Conditions to the Obligations of NewCo     16  
 
            ARTICLE VI TERMINATION     17  
 
           
Section 6.1
  Termination     17  
 
           
Section 6.2
  Effect of Termination     18  
 
            ARTICLE VII MISCELLANEOUS     18  
 
           
Section 7.1
  Notices     18  
 
           
Section 7.2
  Amendment; Waiver     19  
 
           
Section 7.3
  No Assignment or Benefit to Third Parties     19  
 
           
Section 7.4
  Entire Agreement     19  
 
           
Section 7.5
  Fulfillment of Obligations     20  
 
           
Section 7.6
  Expenses     20  
 
           
Section 7.7
  Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial
by Jury     20  
 
           
Section 7.8
  Counterparts     20  
 
           
Section 7.9
  Headings     20  
 
           
Section 7.10
  Severability     20  
 
           
Section 7.11
  Survival of Representations, Warranties and Covenants     21  
 
           
Section 7.12
  Commitment Regarding Actions of Controlled Affiliates     21  
 
           
Section 7.13
  Specific Performance     21  

EXHIBITS

      EXHIBITS    
 
   
Exhibit A
  List of Transferred Assets
 
   
Exhibit B
  Estimated NBV Schedule
 
   
Exhibit C
  List of Specified Excluded Assets
 
   
Exhibit D
  Servicing Agreement Term Sheet
 
   
Exhibit E
  Form of Mutual Release

-ii-



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     This PURCHASE AGREEMENT is dated as of June 6, 2008, among Residential
Capital, LLC, a Delaware limited liability company (“ResCap”), GMAC Model Home
Finance I, LLC, a Delaware limited liability company and indirect wholly-owned
subsidiary of ResCap (“Seller”), and CMH Holdings LLC, a Delaware limited
liability company (“NewCo”). Each of ResCap, Seller and NewCo are referred to
herein as a “Party” and, collectively, as the “Parties”.
RECITALS:
     WHEREAS, Seller, through GMAC Model Home Finance, LLC, a Delaware limited
liability company and direct wholly-owned subsidiary of Seller (the “Direct
Subsidiary”), and LENOne, LLC, GMCMTH, LLC and KBOne, LLC, each a wholly-owned
direct or indirect subsidiary of the Direct Subsidiary (each an “Indirect
Subsidiary” and, collectively, the “Indirect Subsidiaries” and together with the
Direct Subsidiary, the “Subsidiaries”), owns assets (collectively, the
“Subsidiary Group Assets”), including model homes, option lots, REO (as
hereinafter defined), and lending receivables;
     WHEREAS, Seller desires to sell, and NewCo desires to purchase, a portion
of the Subsidiary Group Assets (other than the Excluded Assets), through a sale
and purchase of all of the membership interests of the Direct Subsidiary (the
“Interests”), which owns and, as of the Closing, will own all of the outstanding
membership interests of the Indirect Subsidiaries, on the applicable terms and
subject to the conditions set forth herein;
     WHEREAS, the Parties agree that (i) the portion of Subsidiary Group Assets
that are intended to constitute Transferred Assets are those assets identified
on Exhibit A hereto, (ii) to the extent such assets have an aggregate net book
value as recorded on the records of ResCap in excess of $479,172,068 as of the
Cut-Off Date, the excess assets shall be deemed to be Excluded Assets for all
purposes under this Agreement and shall be retained by Seller, and (iii) as
further provided in Section 4.2 of this Agreement, the Parties shall take all
actions necessary after the Closing to effect such retention of Excluded Assets
by Seller;
     WHEREAS, concurrently with the execution of this Agreement, NewCo and
Cerberus Partners, L.P. have entered into a loan agreement, dated as of the date
hereof (the “Loan Agreement” and, together with the promissory notes and
security agreement referenced in the Loan Agreement, the “Loan Documentation”),
pursuant to which, at Closing, NewCo intends to borrow an amount in cash not
less than the Cash Purchase Price, on the applicable terms and subject to the
conditions set forth therein;
     WHEREAS, concurrently with the execution of this Agreement, Seller, the
Investor and NewCo have entered into an amended and restated limited liability
company agreement, effective as of the Closing (the “LLC Agreement”), concerning
the management, ownership and operation of NewCo, the rights and obligations of
the Members in respect of the Units and specifying certain actions to be taken
by the managing member of NewCo with respect to the Transferred Assets; and
     WHEREAS, as further detailed in Section 4.2(d) of this Agreement, from and
after the Closing, ResCap shall, or shall cause one of its controlled Affiliates
to, provide NewCo and the

 



--------------------------------------------------------------------------------



 



Subsidiaries with the services identified on Exhibit D hereto (the “Servicing
Agreement Term Sheet”).
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and undertakings contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
ARTICLE I
DEFINITIONS AND TERMS
     Section 1.1 Certain Definitions. As used in this Agreement, the following
terms have the meanings set forth below:
     “Additional Proceeds” means the aggregate amount of proceeds or other
payments received by ResCap or any of its Affiliates in respect of the
Transferred Assets with respect to the period between 11:59 p.m. (New York City
Time) on the Cut-Off Date and 12:01 a.m. (New York City Time) on the Closing
Date, but solely to the extent actually paid to NewCo in accordance with
Section 2.6 of this Agreement.
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
     “Aggregate NBV” means the aggregate net book value of the Transferred
Assets as recorded on the books of ResCap as of the Cut-Off Date, after giving
effect to the exclusion of the Retained Liabilities.
     “Agreement” means this Purchase Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms hereof.
     “Ancillary Transfer Documents” means those instruments of transfer,
assumptions, filings or documents required to be executed and delivered by
Seller or NewCo to effect the sale and transfer of the Interests to NewCo
pursuant to this Agreement
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York City are authorized or obligated by Law or executive
order to close.
     “Class A Senior Preferred Units ” has the meaning set forth in the LLC
Agreement.
     “Class B Junior Preferred Units ” has the meaning set forth in the LLC
Agreement.

-2-



--------------------------------------------------------------------------------



 



     “Common Units ” has the meaning set forth in the LLC Agreement.
     “Contract” means any contract, undertaking, commitment, lease, mortgage,
indenture, arrangement, plan or other legally binding agreement or
understanding.
     “Cut-Off Date” means May 31, 2008.
     “Encumbrance” means any lien, pledge, charge, claim, encumbrance,
restriction, community property interest, security interest, option, mortgage,
easement, right of first offer, right of first refusal or claim of any kind and
character.
     “Excluded Assets” means the assets (other than the Transferred Assets and
the membership interests in the Indirect Subsidiaries) of each of the
Subsidiaries, including the Specified Excluded Assets set forth on Exhibit C
hereto, subject to adjustment pursuant to Sections 2.10(c) and (d).
     “Excluded Employees” means, collectively, all individuals who prior to the
Closing are actively employed (whether full- or part-time) by any of the
Subsidiaries or any such individual who is on short-term disability leave,
authorized leave of absence, military service or lay-off with recall rights and
all individuals who prior to the Closing are engaged as independent contractors
by any of the Subsidiaries.
     “Governmental Entity” means any federal, state or local court,
administrative body or other governmental or quasi-governmental entity with
competent jurisdiction.
     “Indirect Interests” means all of the outstanding membership interests in
the Indirect Subsidiaries.
     “Investor” means Cerberus ResCap Assets Investors LLC.
     “Investor Homes” means those model homes owned by investors and set forth
on Section 1.1 of the ResCap Disclosure Letter.
     “Law” means any law, statute, ordinance, rule, regulation, code, order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by a Governmental Entity or self-regulatory organization.
     “Liabilities” means any and all debts, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.
     “Person” means an individual, a corporation, a partnership, an association,
a limited liability company, a Governmental Entity, a trust or other entity or
organization.

-3-



--------------------------------------------------------------------------------



 



     “REO” means any real estate owned by one of the Subsidiaries which is not
subject to any lease agreement with a builder or other third party.
     “ResCap Disclosure Letter” means the Disclosure Letter delivered by ResCap
to NewCo prior to the execution and delivery of this Agreement.
     “Tax Returns” means all reports, returns, declarations, statements or other
information filed, supplied or required to be filed or supplied to any
Governmental Entity in connection with Taxes.
     “Taxes” means all taxes, charges, fees, levies or other similar assessments
or liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
services, withholding, employment, payroll and franchise taxes imposed by the
United States or any state, local or foreign government, or any agency thereof,
or other political subdivision of the United States or any such government, and
any interest, fines, penalties, assessments or additions to tax resulting from,
attributable to, or incurred in connection with any Tax or any contest or
dispute thereof and any interest in respect of such amounts.
     “Transaction Documents” means, collectively, (i) this Agreement, (ii) the
LLC Agreement, (iii) the Loan Documentation, (iv) the Mutual Release and (v) the
Ancillary Transfer Documents.
     “Transferred Assets” means those assets set forth on Exhibit A hereto,
subject to adjustment pursuant to Sections 2.10(c) and 2.10(d) of this Agreement
and Section 4.2(a) of the ResCap Disclosure Letter.
     “Units” means, collectively, the Class A Senior Preferred Units, the
Class B Junior Preferred Units and Common Units.
     Section 1.2 Other Terms. Other terms may be defined elsewhere in the text
of this Agreement and, unless otherwise indicated, shall have such meaning
throughout this Agreement.
     Section 1.3 Other Definitional Provisions. Unless the express context
otherwise requires:
          (a) the words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
          (b) the terms defined in the singular have a comparable meaning when
used in the plural, and vice versa;
          (c) the terms “Dollars” and “$” mean United States Dollars;
          (d) references herein to a specific Section, Subsection or Exhibit
shall refer, respectively, to Sections, Subsections or Exhibits of this
Agreement;

-4-



--------------------------------------------------------------------------------



 



          (e) wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation;” and
          (f) references herein to any gender includes each other gender.
ARTICLE II
PURCHASE AND SALE OF INTERESTS
     Section 2.1 Sale of Interests. On the terms and subject to the conditions
set forth herein, at the Closing, Seller shall sell, convey, transfer, assign
and deliver to NewCo, and NewCo shall purchase from Seller, all of the right,
title and interest of Seller in and to the Interests (the “Interests Sale”).
     Section 2.2 Excluded Assets. From and after the Closing, notwithstanding
anything to the contrary in this Agreement, Seller shall retain all right, title
and interest (legal or beneficial) to (including tax ownership in respect of)
the Excluded Assets.
     Section 2.3 Retained Liabilities. From and after the Closing, ResCap and
Seller shall retain, perform and discharge when due all Liabilities that exist,
or arise out of (i) the ownership of the Interests, Indirect Interests or any of
the Transferred Assets or the operation of the businesses or assets of any of
the Subsidiaries prior to or as of the Closing (other than obligations incurred
in the ordinary course of business consistent with past practice pursuant to
brokerage or commission agreements to pay broker fees or commissions resulting
from (x) the sale of any assets prior to Closing the proceeds from which sales
are delivered to NewCo at Closing pursuant to Section 4.2(f) or (y) the sale of
any Transferred Asset after the Closing Date), (ii) any Excluded Asset,
(iii) any Excluded Employee or (iv) any of the matters specified in Section 2.3
of the ResCap Disclosure Letter (collectively, the “Retained Liabilities”).
Notwithstanding anything to the contrary herein, neither NewCo nor any of the
Subsidiaries shall assume or have any responsibility of any nature with respect
to any Retained Liabilities.
     Section 2.4 Other Conveyances. Notwithstanding anything to the contrary in
this Agreement:
          (a) If it is determined before, at or after the Closing that any
Affiliate of ResCap (other than a Subsidiary) owns or possesses any of the
Indirect Interests or Transferred Assets, then ResCap shall promptly cause such
Affiliate to transfer, assign, convey and deliver to the applicable Subsidiary
such Indirect Interests or Transferred Assets in accordance with the terms of
this Agreement; provided, that NewCo shall not be obligated to pay any amounts
to any such Affiliate of ResCap in consideration for the transfer of such
Indirect Interests or Transferred Assets.
          (b) If it is determined at or after the Closing that as of the Closing
any Subsidiary owned or possessed any of the Excluded Assets, then NewCo shall
and shall cause Subsidiary to promptly transfer, assign, convey and deliver such
Excluded Assets to Seller or any other controlled Affiliate of ResCap designated
by ResCap in accordance with the terms of this Agreement; provided, that ResCap
shall not be obligated to pay any amounts to NewCo or such Subsidiary in
consideration for the transfer of such Excluded Assets.

-5-



--------------------------------------------------------------------------------



 



     Section 2.5 Purchase Price. The aggregate consideration to be paid at the
Closing to Seller for the sale of the Interests shall equal (i) $230,000,000
(the “Cash Purchase Price”) and (ii) the Class B Junior Preferred Units
(collectively, the “Purchase Price”).
     Section 2.6 Obligation to Deliver Additional Proceeds to NewCo. If at any
time after 11:59 p.m. (New York City Time, respectively) on the Cut-Off Date,
ResCap or any of its Affiliates receives proceeds or other payments with respect
to any Transferred Asset, ResCap shall, and shall cause its Affiliates to,
(i) accept and hold such proceeds and payments in trust for the account and sole
benefit of NewCo (subject to the Closing) and have no equitable or beneficial
interest in any such proceeds or payments (except to the extent this Agreement
is terminated prior to Closing in accordance with its terms) and (ii) deliver
such proceeds and payments (free of any withholding, setoff, recoupment or
deduction of any kind except as required by applicable Law) promptly (but in any
event no later than three Business Days after the date on which such Person
receives such proceeds or payments, except in the case of proceeds and payments
received prior to the Business Day immediately preceding the Closing Date, which
shall be delivered at the Closing) to NewCo, when necessary or appropriate, with
NewCo’s endorsement (without recourse, representation or warranty).
     Section 2.7 Closing Subject to the terms and conditions of this Agreement,
the consummation of the Interests Sale and the other transactions contemplated
hereby (the “Closing”) shall take place at the offices of Schulte Roth & Zabel
LLP, 919 Third Avenue, New York, New York 10022 at 10:00 A.M. New York City
time, on June 9, 2008, or at such other time and place as the parties hereto may
mutually agree. At the Closing, the Parties shall take all actions required
under this Article II and all other actions not previously taken but required to
be taken hereunder at or prior to the Closing. The date on which the Closing
occurs is called the “Closing Date”.
     Section 2.8 Deliveries by ResCap and its Affiliates. At the Closing:
          (a) ResCap shall cause Seller to execute and deliver counterparts to
those Ancillary Transfer Documents required to be executed and delivered by
Seller to effect the sale and transfer of the Interests to NewCo pursuant to
this Agreement;
          (b) ResCap shall deliver the certificate required to be delivered
pursuant to Section 5.3(e);
          (c) ResCap shall deliver a release in the form annexed hereto as
Exhibit E (the “Mutual Release”), duly executed by ResCap, on behalf of itself
and each of its controlled Affiliates (other than the Subsidiaries), on the one
hand, and the Direct Subsidiary, on behalf of itself and each of the Indirect
Subsidiaries, on the other hand;
          (d) ResCap shall caused to be delivered the written resignations,
effective as of the Closing, of the current officers, managing member, manager
or members of the board of managers or directors, as applicable, of each of the
Subsidiaries;
          (e) ResCap shall deliver, or cause to be delivered, to NewCo all
proceeds and payments in respect of Transferred Assets required to be delivered
to NewCo pursuant to Section 2.6; and

-6-



--------------------------------------------------------------------------------



 



          (f) ResCap shall deliver such other documents and instruments as may
be reasonably required to consummate the transactions contemplated by this
Agreement.
     Section 2.9 Deliveries by NewCo. At the Closing:
          (a) NewCo shall (i) deliver the Cash Purchase Price to Seller in
immediately available funds by wire transfer to an account or accounts that have
been designated by ResCap prior to the Closing Date and (ii) issue the Class B
Junior Preferred Units to Seller;
          (b) NewCo shall execute and deliver counterparts to those Ancillary
Transfer Documents required to be executed and delivered by NewCo to effect the
sale and transfer of the Interests pursuant to this Agreement;
          (c) NewCo shall deliver the certificate required to be delivered
pursuant to Section 5.2(c); and
          (d) NewCo shall deliver such other documents and instruments as may be
reasonably required to consummate the transactions contemplated by this
Agreement.
     Section 2.10 Determination of Final Aggregate NBV and Final Additional
Proceeds.
          (a) Set forth on Exhibit B is an estimate prepared by ResCap of the
Aggregate NBV (the “Estimated NBV Schedule”).
          (b) By no later than 30 days after the Closing Date, ResCap shall
deliver to NewCo a written statement (the “Post-Closing Statement”) setting
forth the calculation of (i) Aggregate NBV and (ii) Additional Proceeds,
together with (x) the material documentation supporting such calculations and
(y) a certificate, executed by a duly authorized officer of ResCap, to the
effect that such calculations were made in good faith and are consistent with
the books and records of ResCap and Seller. ResCap agrees to make available to
NewCo, at NewCo’s request, all books and records reasonably requested by NewCo
to verify such calculations. The term “Final Aggregate NBV” means the Aggregate
NBV as set forth in the Post-Closing Statement, subject to adjustment as
provided in subsection (c) below. The term “Final Additional Proceeds” means the
Additional Proceeds as set forth in the Post-Closing Statement.
          (c) To the extent Final Aggregate NBV exceeds $479,172,068 (such
excess amount, the “Excess NBV”), then (i) with respect to those assets used in
the calculation of Transferred Assets that represent the Excess NBV (the “Excess
Assets”), the term “Excluded Assets” shall be deemed to include such Excess
Assets, (ii) all of the right, title and interest of the applicable Subsidiary
in and to such Excess Assets shall be transferred to Seller pursuant to
Section 4.2(a) and (iii) the term “Final Aggregate NBV” shall mean the Aggregate
NBV as set forth in the Post-Closing Statement less the aggregate net book value
of the Excess Assets as recorded on the books of ResCap as of the Cut-Off Date.
The Parties shall, within 30 days after the delivery of the Post-Closing
Statement, reach mutual agreement as to which Transferred Assets shall
constitute Excess Assets pursuant to this Section 2.10(c) or, to the extent the
Parties are unable to reach mutual agreement by the end of such 30-day period,
NewCo shall pay to Seller an amount in cash equal to the product of (i) the
Excess NBV and (ii) 0.4799946.

-7-



--------------------------------------------------------------------------------



 



          (d) To the extent Final Aggregate NBV is less than $479,172,068 (such
excess amount, the “Shortfall NBV”), then (i) the Parties shall, within 30 days
after the delivery of the Post-Closing Statement, reach mutual agreement as to
which additional assets of ResCap and its controlled Affiliates shall be
included as “Transferred Assets” to result in the Aggregate NBV (taking into
account such additional assets) equaling $479,172,068, (ii) such additional
assets shall be deemed to be “Transferred Assets” and ResCap shall, or shall
cause its controlled Affiliate to, sell, convey, transfer, assign and deliver to
NewCo or the Subsidiary designated by NewCo, all of the right, title and
interest of Seller in and to such additional assets and (iii) the term “Final
Aggregate NBV” shall mean the Aggregate NBV as set forth in the Post-Closing
Statement plus the aggregate net book value of such additional assets as
recorded on the books of ResCap as of the Cut-Off Date.
     Section 2.11 Allocation of Purchase Price. A proposed allocation of the
Purchase Price among the Interests and Indirect Interests (an “Allocation”)
shall be set forth on a schedule to be prepared by NewCo and delivered to ResCap
within 90 days following the Closing Date. ResCap shall have a period of thirty
30 days after receipt of the proposed Allocation (the “Review Period”) to review
it. If ResCap does not object to the proposed Allocation in writing during the
Review Period, the Allocation prepared by NewCo shall be the final Allocation
for the Purchase Price. If ResCap provides written notice to NewCo within the
Review Period that ResCap disputes the proposed Allocation, NewCo and ResCap
shall attempt to reach a mutually acceptable agreement regarding the appropriate
Allocation during the thirty-day 30-day period beginning on the date that NewCo
receives the notice from ResCap (the “Negotiation Period”). If NewCo and ResCap
are able to reach a mutually acceptable agreement within the Negotiation Period,
such agreement shall be the final Allocation of the Purchase Price. NewCo and
Seller, or their respective Affiliates as applicable, shall file all Tax Returns
for which they are responsible consistent with the final Allocation and shall
take no position before any taxing authority inconsistent with such Allocation
except (x) to the extent agreed to in writing by NewCo and ResCap, (y) by
subsequent agreement with the Internal Revenue Service following an audit by the
Internal Revenue Service or (z) by a court decision. Notwithstanding the
foregoing, in the event that ResCap provides written notice to NewCo during the
Review Period that it disputes the proposed Allocation and the Parties are
unable to reach a mutually acceptable agreement regarding the appropriate
Allocation within the Negotiation Period, the Parties shall submit the proposed
Allocation to an accounting firm of national standing that is reasonably
acceptable to ResCap and NewCo (the “Independent Auditor”) for review at the
shared (50/50) expense of the parties. The determination of the Independent
Auditor shall be the final allocation under this Section 2.11. ResCap shall act
(and shall be deemed to have acted) on behalf of Seller pursuant to this Section
2.11.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of ResCap and Seller. ResCap
represents and warrants, on behalf of itself and Seller, to NewCo as of the date
hereof and as of the Closing Date that, except as set forth in the applicable
sections of the ResCap Disclosure Letter:

-8-



--------------------------------------------------------------------------------



 



          (a) Due Organization. Each of ResCap, Seller and the Subsidiaries is
duly formed, validly existing and in good standing under the laws of its
jurisdiction of formation. ResCap has all requisite limited liability company
power and authority to enter into this Agreement and to carry out its respective
obligations hereunder and to consummate the transactions contemplated hereby.
Seller has all requisite limited liability company power and authority to enter
into the Mutual Release and each Ancillary Transfer Document and to carry out
its obligations thereunder and to consummate the transactions contemplated
thereby. Other than with respect to the Excluded Assets, each of the
Subsidiaries has the requisite limited liability company power and authority to
own its assets and to carry on its business as presently conducted and is duly
qualified to do business and is in good standing (where such concept exists) as
a foreign limited liability company in each jurisdiction in which the nature of
its business or the ownership or leasing of its properties makes such
qualification necessary.
          (b) Binding Effect. The execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited liability company action on the part of ResCap. This Agreement has been
duly executed and delivered by ResCap. This Agreement, assuming the due
authorization, execution and delivery by NewCo, constitutes a legally binding
obligation of ResCap, enforceable against ResCap in accordance with its terms,
subject to bankruptcy, insolvency, receivership, moratorium, reorganization or
similar laws affecting the rights of creditors generally. As of the Closing
Date, (i) the execution and delivery of the Mutual Release, and each of the
Ancillary Transfer Documents, the performance of their respective obligations
thereunder and the consummation of the transactions contemplated thereby shall
have been duly authorized by all requisite limited liability company action on
the part of Seller, (ii) the Mutual Release and each of the Ancillary Transfer
Documents shall have been duly executed and delivered by Seller and (iii) the
Mutual Release and each Ancillary Transfer Document, assuming the due
authorization, execution and delivery by NewCo, shall constitute a legally
binding obligation of Seller, enforceable against each such entity in accordance
with its terms, subject to bankruptcy, insolvency, receivership, moratorium,
reorganization or similar laws affecting the rights of creditors generally.
          (c) Consents and Approvals. Except for the consents listed in
Section 3.1(c) of the ResCap Disclosure Letter, no consent, approval, waiver,
authorization, notice or filing is required to be obtained from or made with
(i) any Governmental Entity or self-regulatory organization or (ii) any other
Person, in each case, by ResCap or any of its controlled Affiliates in
connection with the execution, delivery and performance of any Transaction
Document.
          (d) Non-Contravention. The execution, delivery and performance of this
Agreement by ResCap and by ResCap and each of its controlled Affiliates of the
other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) violate
any provision of the organizational documents of the applicable entity,
(ii) subject to receipt of the consents listed in Section 3.1(c) of the ResCap
Disclosure Letter, result in the material breach of, or constitute a material
default under, or result in the termination, cancellation, modification or
acceleration (whether after the filing of notice or the lapse of time or both)
of any material right or obligation of ResCap or any of its controlled
Affiliates under, or result in a loss of any material benefit to which such
party is entitled under, any material Contract, or result in the creation of any

-9-



--------------------------------------------------------------------------------



 



Encumbrance upon any of the Interests, Indirect Interests or the Transferred
Assets, or (iii) subject to receipt of the consents listed in Section 3.1(c) of
the ResCap Disclosure Letter, violate or result in a breach of or constitute a
default under any Law to which ResCap or any of its controlled Affiliates is
subject.
          (e) Transferred Assets; Interests and Indirect Interests; Excluded
Assets; Excluded Employees.
          (i) Seller has full right to sell, assign and transfer all of its
right, title and interest in the Interests to NewCo, subject to receipt of the
consents listed in Section 3.1(c) of the ResCap Disclosure Letter. Seller is the
owner of the Interests, free and clear of any Encumbrances of any nature
whatsoever (except for any such Encumbrances being released prior to or
effective upon the Closing). At the Closing, Seller shall transfer all right,
title and interest in the Interest to NewCo, free and clear of any Encumbrances
of any kind, and, except for those Ancillary Transfer Documents executed and
delivered to NewCo by Seller at Closing, no novations or assignments shall be
necessary to vest NewCo at the Closing with such right, title and interest. The
Interests constitute all of the outstanding membership interests (or other form
of equity- or equity-like interests) of the Direct Subsidiary. All of the
outstanding membership interests of the Indirect Subsidiaries are owned by a
Subsidiary. Each Subsidiary that owns Indirect Interests is the owner of such
Indirect Interests, free and clear of any Encumbrances of any nature whatsoever
(except for any such Encumbrances being released prior to or effective upon the
Closing). One of the Subsidiaries is the owner of each Transferred Asset, free
and clear of any Encumbrances of any nature whatsoever (except for any such
Encumbrances being released prior to or effective upon the Closing). None of the
Transferred Assets have been sold, transferred, conveyed or otherwise disposed
of since the Cut-Off Date, except in accordance with Section 4.2(f) of this
Agreement.
          (ii) The sole business conducted by each Subsidiary is and has been
the ownership of the Transferred Assets, the Excluded Assets, the Indirect
Interests (to the extent applicable) and the model homes, lots, and other assets
previously sold and and except for obligations incurred in the ordinary course
of business consistent with past practice or pursuant to the Transaction
Documents, no Subsidiary has incurred any Liabilities other than the Retained
Liabilities and those Liabilities satisfied in full prior to the Closing. Except
for the Services contemplated to be performed pursuant to Section 4.2(d) of this
Agreement, the Interests, Indirect Interests and Transferred Assets shall, at
Closing, constitute all assets, properties and rights necessary to operate the
Transferred Assets in all material respects as currently operated.
          (iii) The Estimated NBV Schedule has been prepared in good faith and
reflects the aggregate net book value of the Transferred Assets as recorded on
the books of ResCap as of the Cut-Off Date, after giving effect to the exclusion
of the Retained Liabilities.
          (iv) All Liabilities required to be paid prior to or as of 12:01 a.m.
(New York City Time) on the Closing Date by ResCap or any of its Affiliates in
respect of any of the Interests, Indirect Interests or Transferred Assets shall
have been fully paid by

-10-



--------------------------------------------------------------------------------



 



ResCap or the applicable Affiliate, other than obligations incurred in the
ordinary course of business consistent with past practice pursuant to brokerage
or commission agreements to pay broker fees or commissions resulting from the
sale of any assets prior to Closing the proceeds from which sales are delivered
to NewCo at Closing pursuant to Section 4.2(f). Without limiting the generality
of the previous sentence, (i) no deficiency for any Taxes has been asserted or
assessed with respect to any of the Interests, Indirect Interests or Transferred
Assets that has not been satisfied by payment, settled or withdrawn, (b) there
is no audit, claim or controversy currently asserted or threatened in writing
with respect to the any of the Interests, Indirect Interests or Transferred
Assets in respect of any Taxes and (c) there are no Encumbrances or security
interests on any of the Interests, Indirect Interests or Transferred Assets that
arose in connection with any failure to pay any Taxes.
          (v) Set forth on Exhibit C is a list, as of the Cut-Off Date, of the
Excluded Assets prepared in good faith by ResCap. The assets set forth on this
list are referred to as the “Specified Excluded Assets”.
          (f) [Intentionally Omitted].
          (g) Brokers/Finders. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transfer of the Interests
(or the transfer of control of any of the Indirect Interests or Transferred
Assets as a result thereof) pursuant to this Agreement based upon arrangements
made by or on behalf of ResCap or any of its Affiliates with respect to which
NewCo has any obligation or liability.
          (h) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 3.1, neither ResCap nor
any of its Affiliates or other Persons makes any express or implied
representation or warranty on behalf of ResCap, Seller, the Interest, the
Indirect Interests or the Transferred Assets.
     Section 3.2 Representations and Warranties of NewCo. NewCo represents and
warrants to ResCap as of the date hereof and as of the Closing Date that:
          (a) Due Organization. NewCo is duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation and has all
requisite limited liability company power and authority to enter into this
Agreement and each of the Ancillary Transfer Documents and to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.
          (b) Binding Effect. The execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited liability company action of NewCo. This Agreement has been duly executed
and delivered by NewCo. This Agreement, assuming the due authorization,
execution and delivery by ResCap and Seller, constitutes a legally binding
obligation of NewCo, enforceable against NewCo in accordance with its terms,
subject to bankruptcy, insolvency, receivership, moratorium, reorganization or
similar laws affecting the

-11-



--------------------------------------------------------------------------------



 



rights of creditors generally. As of the Closing Date, (i) the execution and
delivery of each Ancillary Transfer Document, the performance of its obligations
thereunder and the consummation of the transactions contemplated thereby shall
have been duly authorized by all requisite limited liability company action of
NewCo, (ii) each Ancillary Transfer Document shall have been duly executed and
delivered by NewCo and (iii) each Ancillary Transfer Document, assuming the due
authorization, execution and delivery by Seller, shall constitute a legally
binding obligation of NewCo, enforceable against NewCo in accordance with its
respective terms, subject to bankruptcy, insolvency, receivership, moratorium,
reorganization or similar laws affecting the rights of creditors generally.
          (c) Consents and Approvals No consent, approval, waiver,
authorization, notice or filing is required to be obtained from or made with
(i) any Governmental Entity or self-regulatory organization or (ii) any other
Person, by NewCo, Cerberus Partners, L.P. or Cerberus Capital Management, L.P.
in connection with the execution, delivery and performance of any Transaction
Document.
          (d) Non-Contravention The execution, delivery and performance by
NewCo, Cerberus Partners, L.P. and Cerberus Capital Management, L.P. of each
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated under each such Transaction Document, do not and will
not (i) violate any provision of the organizational documents of any such
Person, (ii) result in the material breach of, or constitute a material default
under, or result in the termination, cancellation, modification or acceleration
(whether after the filing of notice or the lapse of time or both) of any
material right or obligation of such Person under, or result in a loss of any
material benefit to which such Person is entitled under, any material Contract,
or result in the creation of any Encumbrance upon any of assets of such Person,
or (iii) violate or result in a breach of or constitute a default under any Law
to which such Person is subject.
          (e) Brokers/Finders. No broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transfer of the Interests
(or the transfer of control of any of the Indirect Interests or Transferred
Assets as a result thereof) pursuant to this Agreement based upon arrangements
made by or on behalf of NewCo with respect to which ResCap or Seller has any
obligation or liability.
          (f) No Other Representations or Warranties. Except for the
representations and warranties contained in this Section 3.2, neither NewCo nor
any of its Affiliates or other Persons makes any express or implied
representation or warranty on behalf of NewCo.
ARTICLE IV
COVENANTS
     Section 4.1 Commercially Reasonable Efforts.
          (a) Each of the Parties shall cooperate and use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and assist and

-12-



--------------------------------------------------------------------------------



 



cooperate with the other Parties to this Agreement in doing, all things
necessary or desirable under applicable Law to consummate, in the most
expeditious manner practicable, the transactions contemplated by this Agreement
and the Transaction Documents.
     Section 4.2 The Separation.
          (a) The Parties acknowledge and agree that, notwithstanding anything
to the contrary in this Agreement, Seller shall retain all right, title and
interest (legal or beneficial) to (including tax ownership in respect of) the
Excluded Assets and Retained Liabilities from and after the Closing. In
furtherance of the previous sentence, (i) ResCap and its controlled Affiliates
shall use their respective commercially reasonable efforts to cause the
Specified Excluded Assets to be transferred from the Subsidiaries to Seller or
one or more controlled Affiliates of ResCap (other than any Subsidiary) as
promptly as practicable after the Closing, (ii) each Party hereto shall, and
shall cause its Affiliates, promptly to execute, acknowledge and deliver any
other assurances or documents or instruments of transfer reasonably requested by
the other Party hereto and necessary to effect such retention of the Excluded
Assets by Seller and (iii) to the extent any Excluded Assets are held by any
Subsidiary after the Closing, then NewCo shall cause such Subsidiary to transfer
such Excluded Assets to Seller or, at ResCap’s direction, one or more controlled
Affiliates of ResCap (other than any Subsidiary). ResCap shall bear all
reasonable out-of-pocket costs and expenses (including reasonable fees and
expenses of outside counsel) incurred by NewCo or any Subsidiary in connection
therewith. From and after the Closing, ResCap shall indemnify and defend NewCo,
its Affiliates (including the Subsidiaries), managing member, officers,
directors, employees, agents, successors and assigns (each a “NewCo Indemnified
Party”) from and against any and all actions, suits, claims, proceedings,
damages, losses, deficiencies, liabilities, penalties, fines, interest, costs,
damages, judgments, amounts paid in settlement and expenses (including, without
limitation, the cost and expenses of any litigations, actions, judgments and
settlements related thereto, and the reasonable costs and expenses of attorneys
and accountants incurred in the investigation or defense thereof or the
enforcement of rights hereunder) (collectively, “Losses”) related to the
Excluded Assets or the Retained Liabilities. Notwithstanding anything to the
contrary in this Agreement, the Parties agree that, in addition to the
indemnification provided to the NewCo Indemnified Parties hereunder, but without
duplication of recovery, the Company shall have the rights specified in
Section 4.2(a) of the ResCap Disclosure Letter. If at any time after the
Closing, NewCo or any Subsidiary receives proceeds or other payments with
respect to any of the Excluded Assets, NewCo shall, or shall cause the
applicable Subsidiary to, (i) accept and hold such proceeds or payments in trust
for the account and sole benefit of Seller and have no equitable or beneficial
interest in any such proceeds or payments and (ii) deliver such proceeds and
payments (free of any withholding, setoff, recoupment or deduction of any kind
except as required by applicable Law) promptly (but in any event no later than
three Business Days after the date on which such Person receives such proceeds
or payment) to Seller, when necessary or appropriate, with NewCo’s or a
Subsidiary’s endorsement, as applicable, (without recourse, representation or
warranty).
          (b) Prior to the Closing, ResCap and each of the Subsidiaries shall
effect, or cause to be effected (i) the transfer of the employment services of
the Excluded Employees from each applicable Subsidiary to ResCap or a controlled
Affiliate of ResCap (other than the Subsidiaries) and (ii) the assumption by
ResCap of the Retained Liabilities arising out of the

-13-



--------------------------------------------------------------------------------



 



Excluded Employees (the “Employee Separation”). The Employee Separation will be
deemed effective for legal, accounting and other computational purposes as of
11:59 p.m. (New York City Time) on the Business Day immediately preceding the
Closing Date. From and after the effective time of the Employee Separation, none
of the Subsidiaries shall have any responsibility for, and ResCap shall
indemnify and defend each of the NewCo Indemnified Parties from and against, any
Losses related to all current or former employees (including the Excluded
Employees), and, to the extent a Retained Liability, contractors or consultants
of a Subsidiary.
          (c) Within 30 days after the Closing, ResCap shall deliver to NewCo
true, correct and complete list, as of the Closing Date, of (i) the Excluded
Assets and (ii) Retained Liabilities, together with an officer’s certificate to
the effect that such lists have been prepared in accordance with this
Section 4.2(c).
          (d) From and after the Closing, ResCap shall, or shall cause one of
its controlled Affiliates (other than any Subsidiary) to, provide NewCo and the
Subsidiaries with the services identified on the Servicing Agreement Term Sheet
until the expiration of the applicable term set forth thereon, upon the terms
and subject to the conditions therein. NewCo shall, or shall cause one of its
Subsidiaries to, timely pay all costs required to be paid thereunder for such
services. The terms and conditions set forth in the Servicing Agreement Term
Sheet shall be deemed to be operative covenants under this Agreement. As
promptly as practicable after the Closing, the Parties shall negotiate in good
faith and enter into a definitive servicing agreement in form and substance to
be mutually agreed upon and consistent with the Servicing Agreement Term Sheet.
          (e) Prior to Closing, ResCap shall, or shall cause one of its
controlled Affiliates to, contribute to the capital of the Direct Subsidiary the
outstanding promissory note issued by the Direct Subsidiary to Residential
Funding Company, LLC in the amount of approximately $800,000.
          (f) To the extent that, during the period from the Cut-Off Date to the
Closing, there has been any, direct or indirect, sale, transfer, conveyance of
other disposition of any assets of a Subsidiary that would have constituted
Transferred Assets had such assets been owned by such Subsidiary as of the
Closing Date, then, (i) prior to the Closing, ResCap shall promptly notify NewCo
of such action or proposed action and (ii) NewCo shall have the right to receive
at Closing from ResCap the proceeds from the sale of such asset.
          (g) From and after the Closing, NewCo shall indemnify and defend
ResCap, its Affiliates, managing member, officers, directors, employees, agents,
successors and assigns (each a “ResCap Indemnified Party”) from and against any
and all Losses arising out of the ownership of the Interests, Indirect Interests
or any of the Transferred Assets after the Closing, except to the extent such
Losses arise out of the Excluded Assets or constitute Retained Liabilities.
     Section 4.3 Further Assurances. From time to time after the Closing Date,
each Party hereto shall, and shall cause its Affiliates, promptly to execute,
acknowledge and deliver any other assurances or documents or instruments of
transfer reasonably requested by the other Party hereto and necessary for the
requesting Party to satisfy obligations hereunder or to obtain the

-14-



--------------------------------------------------------------------------------



 



benefits of the transactions contemplated hereby. Without limiting the
generality of the foregoing, to the extent that NewCo discovers following
Closing that any asset that was intended to be transferred pursuant this
Agreement was not transferred at Closing, ResCap shall or shall cause its
Affiliates promptly to assign and transfer to NewCo all right, title and
interest in such asset. As soon as practicable after Closing (but in any event
by no later than 30 days thereafter), ResCap shall deliver to NewCo a schedule
(i) identifying the Transferred Assets owned by each Subsidiary as of the
Closing Date and (ii) such other information concerning the Transferred Assets
as reasonably requested by NewCo.
     Section 4.4 Tax Matters.
          (a) Seller shall be liable for and Seller shall pay, or cause to be
paid, any and all Taxes applicable to the Interests, Indirect Interests or
Transferred Assets attributable to periods (or portions thereof) ending on or
before the Closing Date. NewCo shall be liable for and shall pay all Taxes
applicable to the Interests, Indirect Interests or Transferred Assets
attributable to periods (or portions thereof) beginning on the day after the
Closing Date.
          (b) Seller or NewCo, as the case may be, shall promptly reimburse any
Tax paid by the other party all or a portion of which Tax is the responsibility
of Seller or NewCo in accordance with the terms of this Section 4.4. Within a
reasonable time prior to the payment of any such Tax, the party paying such Tax
shall give notice to the other party of the Tax payable and the portion that is
the liability of each party, although failure to do so shall not relieve the
other party from its liability hereunder except to the extent that it is
materially prejudiced by such delay.
          (c) After the Closing, Seller and NewCo shall, as reasonably requested
by the other, (i) assist the other party in preparing any Tax Returns relating
to the Interests, Indirect Interests or Transferred Assets which such other
party is responsible for preparing and filing; (ii) cooperate fully in preparing
for any audit of, or dispute with taxing authorities regarding, and any judicial
or administrative proceeding relating to, liability for Taxes, in the
preparation or conduct of litigation or investigation of claims, and in
connection with the preparation of financial statements or other documents to be
filed with any taxing authority, in each case with respect to the Interests,
Indirect Interests or Transferred Assets; (iii) make available to the other and
to any taxing authority as reasonably requested all information, records, and
documents relating to Taxes relating to the Interests, Indirect Interests or
Transferred Assets; (iv) provide timely notice to the other party in writing of
any pending or threatened Tax audits or assessments relating to the Interests,
Indirect Interests or Transferred Assets for taxable periods for which the other
party is responsible under this Section 4.4; and (v) furnish the other party
with copies of all correspondence received from any taxing authority in
connection with any taxable audit or information request with respect to any Tax
periods for which the other is responsible under this Section 4.4. Until the
seventh anniversary of the Closing Date, Seller will, to the extent necessary in
connection with any Taxes (including the tax basis of any acquired asset) or
other matters relating to the Interests, Indirect Interests or Transferred
Assets for any period ending at or prior to the Closing, and without charge to
NewCo, retain all original books, records and other documents and all
electronically archived data not deliverable to NewCo at Closing related to the
Interests, Indirect Interests or Transferred Assets. Any information obtained
pursuant to this Section 4.4 or pursuant to any other Section hereof providing
for the sharing of information or

-15-



--------------------------------------------------------------------------------



 



review of any Tax Return or other schedule relating to Taxes shall be kept
confidential by the Parties, except to the extent such information is required
to be disclosed by Law, regulation or judicial order.
          (d) Notwithstanding anything in this Section 4.4 or otherwise in this
Agreement to the contrary, Seller shall pay, on a timely basis, all applicable
transfer, sales, use, recording, registration and other similar Taxes
(collectively, the “Transfer Taxes”) arising out of (i) the sale of the
Interests to NewCo or (ii) the transfer of the Excluded Assets from any
Subsidiary to ResCap or any of its controlled Affiliates. Seller shall prepare
and file, and NewCo shall cooperate in the preparation and filing of, all Tax
Returns regarding any Transfer Taxes that become payable in connection with the
transactions contemplated by this Agreement.
ARTICLE V
CONDITIONS TO CLOSING
     Section 5.1 Conditions to the Obligations of each of the Parties. The
obligations of the Parties hereto to effect the Closing are subject to the
satisfaction of the following conditions:
          (a) No Injunctions or Restraints; Illegality. No judgment, order,
injunction or decree issued by any court or agency of competent jurisdiction or
other legal restraint or prohibition preventing the transactions contemplated by
this Agreement or the other Transaction Documents shall be in effect and no
statute, rule, regulation, order, injunction or decree shall have been enacted,
promulgated or enforced by any Governmental Entity that prohibits or makes
illegal the consummation of the transactions contemplated by this Agreement or
the other Transaction Documents.
     Section 5.2 Conditions to the Obligations of ResCap and Seller. The
obligations of ResCap and Seller to effect the Closing are subject to the
satisfaction of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of NewCo contained in this Agreement shall be true and correct in all material
respects as of the date hereof and at and as of the Closing, as if made at and
as of such time (or if made as of a specific date, at and as of such date);
provided, that the representations and warranties set forth in Sections 3.2(a),
3.2(b) and 3.2(e) shall be true and correct in all respects.
          (b) Covenants. NewCo shall have performed in all material respects all
of its obligations hereunder required to be performed by NewCo at or prior to
the Closing Date.
          (c) Certificate. NewCo shall have delivered to ResCap a certificate,
signed by a duly authorized representative of NewCo and dated the Closing Date,
to the effect that the conditions set forth in Sections 5.2(a) and (b) have been
satisfied.
     Section 5.3 Conditions to the Obligations of NewCo. The obligations of
NewCo to effect the Closing are subject to the satisfaction of the following
conditions:

-16-



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. The representations and warranties
of ResCap contained in this Agreement shall be true in all material respects as
of the date hereof and at and as of the Closing, as if made at and as of such
time (or if made as of a specific date, at and as of such date); provided, that
the representations and warranties set forth in Sections 3.1(a), 3.1(b) and
3.1(e)(i) through (iv) shall be true and correct in all respects.
          (b) Covenants. ResCap shall have, and shall have caused each of its
controlled Affiliates to have, performed in all material respects all of their
respective obligations hereunder required to be performed by such Person at or
prior to the Closing Date.
          (c) Consents and Approvals. All material consents, approvals and
authorizations required to be obtained by ResCap or any of its Affiliates to
consummate the sale of the Interests to NewCo (and thereby the transfer of the
control of the Indirect Interests and Transferred Assets) pursuant to this
Agreement shall have been obtained or made (without the imposition of any
limitations, restrictions or conditions applicable to NewCo, the Interests,
Indirect Interests, the Transferred Assets, the Investor or any of the
Investor’s Affiliates).
          (d) Exchange Offer. ResCap and its Affiliates shall have consummated
the offers to exchange and offers to purchase for cash made by ResCap pursuant
to the confidential offering memorandum and consent solicitation statement dated
as of May 5, 2008 (the “OM”), including the issuance of the “new notes” (as
defined in the OM), on the terms and conditions set forth in the OM.
          (e) Certificate. ResCap shall have delivered to NewCo a certificate,
signed by a duly authorized officer of ResCap and dated the Closing Date, to the
effect that the conditions set forth in Sections 5.3(a) through (d) and (f) have
been satisfied.
          (f) Employee Separation. ResCap and its controlled Affiliates shall
have consummated the Employee Separation.
ARTICLE VI
TERMINATION
     Section 6.1 Termination. This Agreement may be terminated at any time prior
to the Closing:
          (a) by written agreement of ResCap and NewCo;
          (b) by any Party, upon written notice to the other Parties, in the
event that the Closing does not occur on or before 5:00 p.m. (New York City
Time) on June 9, 2008; or
          (c) by any Party, upon written notice to the other Parties, in the
event that any Law shall be enacted or any Governmental Entity shall have issued
any order, decree or injunction or taken any other action restraining, enjoining
or prohibiting any of the transactions contemplated by this Agreement or the
other Transaction Documents, and such order, decree, injunction or other action
shall have become final and nonappealable.

-17-



--------------------------------------------------------------------------------



 



     Section 6.2 Effect of Termination. In the event of any termination of this
Agreement as provided in Section 6.1, this Agreement (other than this
Section 6.2 and Article VII, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by overnight
courier or by facsimile (with confirmation copies delivered personally or by
courier on or before the third Business Day after such facsimile delivery) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

     
If to ResCap:
  GMAC Model Home Finance I, LLC
c/o Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attention: President
                   Business Capital Group
Telephone No.: (952) 857-6958
Telecopier No.: (952) 857-6943
 
   
With a copy to:
  Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attention: Chief Counsel
                   Business Capital Group
Telephone No.: (952) 857-6911
Telecopier No.: (952) 857-6949
 
   
 
  and
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
Wilmington, DE 19801
Attention: Allison Land
Facsimile: 888-329-3021


-18-



--------------------------------------------------------------------------------



 



     
If to NewCo:
  CMH Holdings LLC
c/o Cerberus Capital Management, L.P.
299 Park Avenue
New York, NY 10171
Attention: Mark A. Neporent
Facsimile: (212) 891-1540
 
   
With a copy to:
  Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: John M. Pollack
Facsimile: (212) 593-5955

     Copies to be sent as indicated above shall be courtesy copies and failure
to deliver any such courtesy copies shall not invalidate any notice properly
delivered to ResCap or NewCo as set forth above.
     Section 7.2 Amendment; Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by ResCap and NewCo, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
     Section 7.3 No Assignment or Benefit to Third Parties. This Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors, legal representatives and permitted assigns. No Party to
this Agreement may assign any of its rights or delegate any of its obligations
under this Agreement, by operation of Law or otherwise, without the prior
written consent of the other Parties hereto. Nothing in this Agreement, express
or implied, is intended to confer upon any Person other than ResCap, Seller,
NewCo and the Subsidiaries and each of their respective successors, legal
representatives and permitted assigns, any rights or remedies under or by reason
of this Agreement; provided, that, the NewCo Indemnified Parties (solely with
respect to their indemnification rights pursuant to this Agreement) and the
ResCap Indemnified Parties (solely with respect to their indemnification rights
pursuant to this Agreement) shall be third party beneficiaries of such Sections
of this Agreement, entitled to enforce those specified provisions hereof.
     Section 7.4 Entire Agreement. This Agreement (including the Exhibits and
the ResCap Disclosure Letter hereto) and the other Transaction Documents contain
the entire agreement between the parties hereto with respect to the subject
matter hereof and thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters; provided,
however, that the commitment letter entered into on June 2, 2008 (the
“Commitment Letter”) between ResCap and the Investors (as defined in the
Commitment Letter) shall remain in full force and effect until the Closing when
it shall automatically terminate and become null and void; provided, further,
the obligation of ResCap to reimburse the Investors for all reasonable fees and
expenses incurred by or on behalf of such Investors or any of their Affiliates

-19-



--------------------------------------------------------------------------------



 



in connection with the negotiation, preparation, execution and delivery of the
Commitment Letter, this Agreement, the Purchase Agreement and the other
Transaction Documents (other than the fees and expenses of Schulte Roth & Zabel
LLP incurred by such Investors in connection therewith, which shall be borne by
such Investors) shall remain in full force and effect.
     Section 7.5 Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled completely by an Affiliate of such Party, shall be deemed to have been
performed, satisfied or fulfilled by such Party.
     Section 7.6 Expenses. Except as otherwise specified in this Agreement, in
the Commitment Letter or in any other Transaction Document, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby and thereby shall be paid by the Party incurring such costs
and expenses, whether or not the Closing shall have occurred.
     Section 7.7 Governing Law; Submission to Jurisdiction; Selection of Forum;
Waiver of Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. Any action or proceeding in respect of any claim arising
out of or related to this Agreement or the transactions contained in or
contemplated hereby against any Party hereto shall be brought in the Chancery
Court of the State of Delaware, any other state court of the State of Delaware
or the United States District Court for the District of Delaware (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement or
the transactions that are the subject of this Agreement, each party:
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action or proceeding in
the Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto and
(iv) agrees that service of process upon such Party in any such action or
proceeding shall be effective if notice is given in accordance with Section 7.1
of this Agreement. Each Party hereto irrevocably waives any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
     Section 7.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
     Section 7.9 Headings. The heading references herein and the table of
contents hereof are for convenience purposes only, and shall not be deemed to
limit or affect any of the provisions hereof.
     Section 7.10 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable

-20-



--------------------------------------------------------------------------------



 



and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
     Section 7.11 Survival of Representations, Warranties and Covenants. The
representations and warranties set forth in Article III of this Agreement shall
survive the Closing until the second anniversary of the Closing Date, except
that the representations and warranties set forth in Sections 3.1(a) through
3.1(e)(i), 3.1(g), and 3.2(a) through 3.2(e) shall survive the Closing until the
expiration of the applicable statute of limitations. The covenants in this
Agreement shall survive the Closing indefinitely.
     Section 7.12 Commitment Regarding Actions of Controlled Affiliates. With
respect to any covenant requiring any controlled Party or controlled Affiliate
of a Party to take an action or omit to take an action, such Party shall cause
such controlled Affiliate to comply with such covenant. Any failure by any
Party’s controlled Affiliates to do so shall also constitute a breach of such
covenant by such Party.
     Section 7.13 Specific Performance. Each Party acknowledges that money
damages would be both incalculable and an insufficient remedy for any breach of
this Agreement by such party and that any such breach would cause the other
Party hereto irreparable harm. Accordingly, each Party hereto also agrees that,
in the event of any breach or threatened breach of the provisions of this
Agreement by such Party, the other Party hereto shall be entitled to equitable
relief without the requirement of posting a bond or other security, including in
the form of injunctions and orders for specific performance.
[Signature Page Follows]

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed or caused this Agreement to
be executed as of the date first written above.

            RESIDENTIAL CAPITAL, LLC
      By:   /s/ James N. Young         Name:   James N. Young        Title:  
Chief Financial Officer        GMAC MODEL HOME FINANCE I, LLC
      By:   /s/ Michael J. Franta         Name:   Michael J. Franta       
Title:   President        CMH HOLDINGS LLC
      By:   Cerberus Capital Management, L.P.,         its Manager             
By:   /s/ Jeffrey Lomasky         Name: Jeffrey Lomasky       Title:   Senior
Managing Director    

-22-



--------------------------------------------------------------------------------



 



EXHIBIT D
Servicing Agreement Term Sheet
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Purchase Agreement, dated as of June 6, 2008, among
Residential Capital, LLC (“ResCap”), GMAC Model Home Finance I, LLC (“Seller”)
and CMH Holdings LLC (“NewCo”) (the “Purchase Agreement”). The terms and
conditions set forth in this Servicing Agreement Term Sheet (this “Term Sheet”)
shall be deemed to be operative covenants under the Purchase Agreement.

     
Parties:
  ResCap, on behalf of itself and its controlled Affiliates, and NewCo, on
behalf of itself and the Subsidiaries.
 
   
Services:
  ResCap agrees to provide, or cause its controlled Affiliates to provide, to
NewCo and the Subsidiaries, the Services (as described below). ResCap shall, or
shall cause its controlled Affiliates to, provide the Services with the same
degree of care, skill, and diligence and in substantially the same manner as
such services are currently obtained by the Subsidiaries (from the Excluded
Employees, ResCap or its controlled Affiliates or by virtue of third party
services made available by ResCap or its controlled Affiliates) as of the
Closing Date. The Parties agree that ResCap may use third parties to satisfy
ResCap’s obligation to provide any such Services so long as such third parties
(or similar third parties) currently provide such Services (directly or
indirectly) to the Subsidiaries as of the Closing Date. ResCap shall provide
NewCo advance written notice of any significant change in the manner in which
the Services are provided, including any change in the employees or third
parties providing such Services.

The Services shall include all services currently obtained by the Subsidiaries
(from the Excluded Employees, ResCap or its controlled Affiliates or by virtue
of third party services made available by ResCap or its controlled Affiliates)
that are necessary or advisable, in the reasonable judgment of NewCo, to conduct
NewCo’s business (including the ownership, operation, maintenance, sale and
disposition of the Transferred Assets as contemplated by the LLC Agreement),
including, without limitation:
 
   
 
 
    •    Employees, including support of asset managers from ResCap’s Special
Assets Group and internal ResCap legal counsel;
 
 
 
    •     Third party professional service providers, including legal;
 
 
 
    •     Cash management services;
 
 
 
    •     IT services;
 
 
 
    •     Accounting services;
 
 
 
    •     Insurance;

-23-



--------------------------------------------------------------------------------



 



     
 
 
    •    Use of the Richmond, Virginia headquarters facility, and any other
location or facility providing services relating to the Transferred Assets as of
the Closing Date;
 
 
 
    •    Use of the names of the Subsidiaries (including GMAC) and any
derivatives thereof to the extent necessary or advisable to conduct NewCo’s
business; and
 
 
 
    •     Such other Services as may be necessary or incidental to the
operations of NewCo and the Subsidiaries in the ordinary course of business
relating to the Transferred Assets.
 
   
Costs:
  In consideration for each Service, NewCo shall reimburse ResCap on a
dollar-for-dollar basis for the actual, reasonably documented out-of-pocket
costs (if any) incurred by ResCap and its controlled Affiliates to provide such
Service (each such out-of-pocket cost, taking into account the subsequent
proviso, the “Applicable Service Cost”), provided that (i) no premium, corporate
overhead allocation or other internal costs shall be charged or applied,
(ii) ResCap shall solely bear all direct and indirect compensation (including
fringe benefits of any sort) for the employees of ResCap and any of its
controlled Affiliates (including the Excluded Employees) in respect of the
Services, and shall be responsible for workers’ compensation insurance,
unemployment insurance, employment taxes, and all other employer liabilities
relating to such persons and such costs shall not be charged or applied to
NewCo, (iii) to the extent any third parties (including advisors, contractors or
other agents) are engaged by ResCap or any of its controlled Affiliates to
perform any Services that, in the ordinary course of business, have been
performed by employees of ResCap or any of its controlled Affiliates for the
benefit of the Subsidiaries, then, with respect to such service providers,
ResCap shall solely bear all out-of-pocket costs incurred in respect of the use
of such third parties to satisfy any such Services and such costs shall not be
charged or applied to NewCo, and (iv) ResCap shall, at its sole expense (and
without subsequent charge to NewCo), obtain all consents, approvals, licenses
and authorizations, necessary or advisable for ResCap and its controlled
Affiliates to provide such Service. Notwithstanding the foregoing, in no event
shall the Applicable Service Cost for any Service for any month be greater than
the average monthly actual cost incurred by the Subsidiaries for such Service
during the five-month period ended May 31, 2008.
 
   
 
  During the applicable term of each Service, ResCap shall invoice NewCo for the
Applicable Service Cost promptly after the end of each calendar month during
such term. ResCap shall include with each invoice a reasonably detailed
description of the Services performed, the costs charged, and such other details
as may be necessary to support the invoice. All undisputed invoices shall be
paid by NewCo (or the Subsidiaries) to ResCap by wire transfer of immediately
available funds

-24-



--------------------------------------------------------------------------------



 



     
 
  not later than sixty (60) calendar days after receipt by NewCo of ResCap’s
invoice, in accordance with the wiring instructions provided by ResCap to NewCo.
 
   
Term:
  Each Service shall be provided until the earlier to occur of (i) the date on
which NewCo notifies ResCap in writing to terminate such Service, provided that
NewCo provides ResCap with at least 30 days’ prior written notice of such
termination, and (ii) the dissolution of NewCo.
 
   
Indemnification:
  ResCap shall indemnify, defend and hold harmless NewCo and its Affiliates from
and against all Losses arising out of (i) the gross negligence or willful
misconduct of ResCap or any of its controlled Affiliates in the performance of
its obligations under the Servicing Agreement, or (ii) any claim that any of the
Services violates or infringes on any intellectual property rights of any third
party.
 
   
 
  NewCo shall indemnify, defend and hold harmless ResCap and its controlled
Affiliates from and against all Losses arising out of any third party claims in
connection with or arising from the performance of the obligations of ResCap and
its controlled Affiliates under the Servicing Agreement, except to the extent
such Losses arise out of (i) the gross negligence or willful misconduct of
ResCap or any of its controlled Affiliates in the performance of its obligations
under the Servicing Agreement, or (ii) any claim that any of the Services
violates or infringes on any intellectual property rights of any third party.
 
   
 
  Neither ResCap nor NewCo shall be required to indemnify the other or the
other’s Affiliates for exemplary, punitive, treble, special, indirect,
consequential, remote or speculative damages, lost profits or internal costs,
provided, that, if any indemnified party is held liable pursuant to a
third-party claim for any of such damages and the indemnifying party is
obligated to indemnify such indemnified party under the indemnity above, then
the indemnifying party shall be liable for and obligated to reimburse the
indemnified party for such damages.
 
   
Relationship of the Parties:
  ResCap and its controlled Affiliates, in the performance of the Services,
shall be acting as independent contractors to NewCo and the Subsidiaries, and
not as partners, joint venturers or agents of NewCo. Neither ResCap nor NewCo
intend to create by the Servicing Agreement an employer-employee relationship.
Each of ResCap and its controlled Affiliates, on the one hand, and NewCo and the
Subsidiaries, on the other hand, shall retain control over their respective
personnel, and their respective employees shall not be considered employees of
the other. Neither ResCap nor any of its controlled Affiliates, on the one hand,
nor NewCo or any of the Subsidiaries, on the other hand, shall have any right,
power or authority to create any obligation, express or implied, on

-25-



--------------------------------------------------------------------------------



 



     
 
  behalf of the other pursuant to this Term Sheet.
 
   
Records and Inspection:
  During the term of the Servicing Agreement, ResCap shall maintain complete and
accurate records of the Services provided, costs invoiced to NewCo, payments
made thereunder and all costs incurred that are intended to constitute “Class B
Junior Preferred Member Reimbursable Costs” under the LLC Agreement. All such
records shall be available for inspection by NewCo or its representative. Upon
any termination or expiration of any Service or of the Servicing Agreement,
ResCap shall cooperate, and cause its controlled Affiliates to cooperate, with
all reasonable requests by NewCo in connection with the transition of the
Services, including the transfer and retention of records and data pertaining to
the Services or the Subsidiaries to NewCo or its designees (in a mutually agreed
industry standard electronic format).
 
   
Cooperation:
  ResCap shall, and shall cause its controlled Affiliates, employees, agents,
representatives and subcontractors to, cooperate fully with NewCo, the
Subsidiaries and their respective employees, agents and representatives to
facilitate, in all respects, the provision of Services to NewCo and the
Subsidiaries. NewCo shall, and shall cause the Subsidiaries and their respective
employees, agents, representatives and subcontractors to, cooperate fully with
ResCap, its controlled Affiliates and their respective employees, agents and
representatives to facilitate, in all respects, the provision of Services to
NewCo and the Subsidiaries.
 
   
Steering Committee:
  On the Closing Date, ResCap and NewCo shall form a steering committee (the
“Steering Committee”), which shall consist of two individuals, one of whom shall
be nominated by ResCap and one of whom shall be nominated by NewCo. The initial
member of the Steering Committee nominated by ResCap shall be a person to be
identified by ResCap prior to the Closing (the “ResCap Nominee”), and the
initial member of the Steering Committee nominated by NewCo shall be a person to
be identified by NewCo prior to the Closing (the “NewCo Nominee”, and
collectively with the ResCap Nominee, the “Steering Committee Members”). To the
fullest extent practicable, ResCap shall keep the Steering Committee reasonably
informed on all proposed changes to the provision of Services and consult with
the Steering Committee prior to taking any action that would reasonably be
expected to adversely affect, in any material respect, the provision of Services
hereunder.
 
   
Disputes:
  In the event that NewCo has a good faith dispute with regard to any costs
invoiced by ResCap, NewCo shall provide ResCap with written notice of such
dispute, together with a reasonably detailed explanation of such dispute, at or
prior to the time payment is due, and NewCo may withhold payment of any disputed
amounts pending resolution of the dispute. NewCo’s failure to pay amounts
disputed in accordance with the

-26-



--------------------------------------------------------------------------------



 



     
 
  preceding sentence shall not be grounds for a claim of breach or suspension of
the provision of Services by ResCap or its controlled Affiliates.
 
   
 
  Any controversy or dispute arising out of the Servicing Agreement (each, a
“Dispute”) shall be submitted to the Steering Committee.
 
   
 
  If the Steering Committee fails to reach unanimous agreement on the resolution
of such Dispute within 20 Business Days, then either ResCap or NewCo may seek
remedies under New York law, and in connection therewith, such Dispute shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in New York City (the “Chosen Courts”),
and solely in connection with such claims arising under the Servicing Agreement
each Party (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party
hereto and (iv) agrees that service of process upon such Party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 7.1 of the Purchase Agreement. Each Party hereto irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or
relating to the Servicing Agreement.
 
   
Confidential
Information:
  The Servicing Agreement shall include a customary covenant regarding the
confidential use and non-disclosure of non-public information concerning NewCo
or any of its Affiliates or the Transferred Assets.

-27-